     Case 1:20-cr-00160-MKV Document 268 Filed 09/18/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 9/18/2020




                                            September 17, 2020

The Honorable Mary Kay Vyskocil
United States District Judge                DENIED. SO ORDERED
Southern District of New York
500 Pearl Street                                   9/18/2020
New York, NY 10007

              Re: United States v. Rebecca Linke, et al.
                    20 CR 160 (MKV)

Dear Judge Vyskocil:

       I represent Defendant Rebecca Linke, and submit this letter motion on her
behalf seeking a modification of the travel limits of her bail as set forth below. The
Government, by AUSA Andrew Adams does not object to the requested
modification.

        Ms. Linke was released on the day of her arrest, March 9, 2020, on a $100,000
Personal Recognizance Bond cosigned by her parents. Her travel limits are the
Southern and Eastern Districts of New York, and the District of New Jersey, where
she lives. Ms. Linke has been fully compliant with all bail conditions at all times.

        I respectfully request that her travel limitations be extended to permit
her to participate in a polo match in Upper Black Eddy, Pennsylvania on Saturday,
September 19, at 2:00 p.m. She has been invited to play in the match, riding one of
her own horses. While the match is technically “competitive,” it involves bragging
rights only; there are no purses or wagering.

         Ms. Linke and I are available at any time for a conference, should the Court
require additional information or have other questions. Her location and proposed
travel itinerary will be provided to the Government and to Pretrial in advance.


       I thank the Court for its consideration.
Case 1:20-cr-00160-MKV Document 268 Filed 09/18/20 Page 2 of 2




                               Sincerely,



                               David Wikstrom
